Citation Nr: 0712705	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-09 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral retinal 
detachments. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Rose, Counsel 







INTRODUCTION

The veteran served on active duty from July 1965 to December 
1968.  The veteran also served in the Tennessee Air National 
Guard from April 1979 to June 1998.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board remanded this matter in 
February 2004 and March 2005. 


FINDING OF FACT

There is no competent evidence relating bilateral retinal 
detachments to any recognizable period of active service.


CONCLUSION OF LAW

Bilateral retinal detachments were not incurred or aggravated 
in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.203, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a March 2005 letter.  This letter 
informed the veteran to send any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, service personnel records, VA and private medical 
records, lay statement, and statement from the veteran in 
support of his claim.  An etiology opinion from the veteran's 
private physician dated in March 2003 is included in the 
claims folder.  The Board finds that VA has satisfied its 
duty to notify and to assist.  All obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection claim, no additional disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

II.  Service Connection

Generally, service connection may be granted for disability 
resulting from injury or disease incurred in the line of 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  The term "active military, naval, 
or air service" includes active duty, any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty; and any period of INACDUTRA during which the individual 
concerned was disabled or died (i) from an injury incurred or 
aggravated in line of duty; or (ii) from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular event 
occurring during such training.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2006).

The term "active duty for training", or ACDUTRA, is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  The term "inactive duty for training", or 
INACDUTRA, means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection is not warranted for diseases unless the 
individual was on ACDUTRA or INACDUTRA at the time of the 
disablement or death due to the injury or disease.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86- 
90.  "Injury" is defined as harm resulting from some type 
of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process.

Under the regulations, active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203 (2006), limiting the type of evidence accepted 
to verify service dates.

In a statement received in December 2000, the veteran 
asserted that he suffered retinal detachments while he was a 
member of the Tennessee Air National Guard in August 1996.   
In his substantive appeal dated in March 2003, the veteran 
asserted that his eye condition was aggravated by working on 
the flight line without proper eye protection, that the 
glaring sun on the flight line caused severe eye strain.  In 
a statement dated in July 2003, the veteran's representative 
reported that the veteran would be providing copies of 
military orders showing that he had been on active duty 
status approximately one week prior to the diagnosis of the 
detached retina and that the veteran's physician had 
indicated that the disability would have occurred in a time 
frame relative to the veteran's active duty status.  No such 
evidence has been received yet.  

As way of background, the veteran received treatment for 
cataracts in February 1994.  He underwent cataract surgery in 
his left eye in 1994 and then in his right eye in 1996.  
According to his treating physician at that time, Dr. D. A. 
Usdan, both procedures went well.  

The veteran received treatment from Dr. D. A. Usdan on an 
emergency basis on August 8, 1996, at which time he reported 
a two to three day history of blurry vision in the left eye.  
Examination revealed a large detached retina in the left eye.  
The veteran subsequently underwent several surgical 
procedures for repair of his left retinal detachment. 

Upon review, there is no evidence demonstrating that the 
veteran incurred or received treatment for retinal 
detachments during active service or during ACDUTRA.  The 
multiple volumes of service medical records do not report any 
detached retina during active duty from July 1965 to December 
1968, or during any subsequent ACDUTRA.  Furthermore, the 
veteran contends that he received treatment for retinal 
detachments while an active Reservist, but not during 
ACDUTRA.  The veteran asserts that he received treatment for 
the retinal detachments shortly after a period of ACDUTRA in 
1996 and that he believes the retinal detachments are related 
to his ACDUTRA.

The only etiology opinion is from the veteran's private 
physician, Dr. Steve Charles, dated in March 2003.  According 
to Dr. Charles, the veteran has had numerous retinal 
detachment procedures in both eyes due to severe myopia and 
elongated eyes.  There was no suggestion that the detachments 
were related to a period of ACDUTRA or that they underwent a 
permanent increase in severity as a result of eye strain in 
service.  The Board finds the etiology opinion from the 
veteran's physician to be probative evidence as it was based 
on testing, evaluation, and treatment performed by the 
physician.  In the March 2003 statement, the veteran's 
physician indicated that he has been a patient of his since 
August 9, 1996.  The claims folder reflects treatment for the 
veteran from the Charles Retina Institute beginning in August 
1996.  

There is no competent evidence relating bilateral retinal 
detachments to service.  Although the veteran contends that 
bilateral retinal detachments are related to his ACDUTRA or 
were aggravated by eye strain in service, the Board notes 
that the veteran's opinion as to medical matters, no matter 
how sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record also contains a statement from the 
veteran's daughter where she recalled the veteran complaining 
of blurred vision after ACDUTRA after passing out during 
chemical warfare training in the early 1990s (91-92).  This 
statement does not substantiate the veteran's assertions 
about the 1996 incident with subsequent treatment for retinal 
detachment in August 1996.  Moreover, it also does not appear 
that she has any medical expertise to provide an opinion as 
to medical matters.  Id.      

In this case, the probative medical evidence, provided by the 
veteran's physician, indicated that the veteran's retinal 
detachments were due to severe myopia and elongated eyes.  
The veteran's physician made no reference to any injury 
caused during ACDUTRA or increase in pathology due to eye 
strain in service in the March 2003 report.  

Based upon the above, the Board finds that the preponderance 
of the evidence is against the veteran's service connection 
claim for bilateral retinal detachments.  As such, there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran; the 
benefit-of-the- doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).







ORDER

Service connection for bilateral retinal detachments is 
denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


